                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

JUDY MUMMELTHIE,                                )
                                                )
               Plaintiff,                       )
                                                )
               v.                               )          No. 4:20-cv-00255-DGK
                                                )
WALMART, INC.,                                  )
                                                )
               Defendant.                       )

                        ORDER OF DISMISSAL WITH PREJUDICE

        Having considered the parties’ Stipulation of Dismissal with Prejudice (Doc. 20), it is

hereby ORDERED that Plaintiff’s claims against Defendant are DISMISSED WITH

PREJUDICE. Each party shall bear its own costs and fees.

        IT IS SO ORDERED.

Date:    August 18, 2020                             /s/ Greg Kays
                                                    GREG KAYS, JUDGE
                                                    UNITED STATES DISTRICT COURT




         Case 4:20-cv-00255-DGK Document 21 Filed 08/18/20 Page 1 of 1
